Citation Nr: 0104241	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  97-03 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1972, and active duty or active duty for training from March 
1978 to October 1978, from November 1988 to September 1989, 
and from August 1991 to April 1992.  His appeal comes before 
the Board of Veterans' Appeals (Board) from a September 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

In an October 2000 informal hearing presentation, the 
veteran's representative indicated disagreement with the 
severance of service connection for PTSD.  The Board notes 
that the informal hearing presentation has not yet been 
received at the RO as required by 38 U.S.C.A. § 7105(b)(1) 
(West 1991) (a notice of disagreement must be initiated with 
the activity which entered the determination with which 
disagreement is expressed); see also Beyrle v. Brown, 9 Vet. 
App. 24, 28 (1996) (hearing testimony before the Board, even 
though given within the one-year notice of disagreement 
filing period, cannot constitute a valid notice of 
disagreement because it was taken before the Board and the 
RO).  The Board therefore finds that the October 2000 
informal hearing presentation cannot at this time be 
considered a valid notice of disagreement, and remand to the 
RO per Manlincon v. West, 12 Vet. App. 238 (1999) is not 
required.  However, this matter is hereby referred to the RO 
for appropriate action once the claims file is received back 
at the RO.


FINDING OF FACT

Service connection for PTSD was severed by the RO in March 
2000.


CONCLUSION OF LAW

The claim of entitlement to an evaluation in excess of 30 
percent for PTSD lacks legal merit.  38 C.F.R. § 3.400(o)(1) 
(2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDING AND CONCLUSION

The RO granted service connection for PTSD in March 1995 on 
the basis of stressors that the veteran reported as having 
occurred in Vietnam, Honduras, and Saudi Arabia.  He was 
assigned a 30 percent initial evaluation.  In March 1996, he 
applied for an increase in his PTSD disability evaluation.  
The RO determined that an increased evaluation was not 
warranted by rating decision in September 1996, and the 
veteran initiated an appeal.  

During the course of that appeal, the RO determined that it 
had committed clear and unmistakable error in the March 1995 
decision.  In this regard, the veteran's Department of 
Defense Form 214 showed that he was in Korea and Germany 
during his first period of active duty, rather than in 
Vietnam, as he had reported.  He had also alleged a sniper 
incident occurring in Honduras, and there was no verification 
that he had served in that country.  Further, the RO noted in 
a June 1998 letter that the veteran did not serve in Saudi 
Arabia until well after formal hostilities had ceased.  The 
veteran did not respond to the letter, and the U.S. Armed 
Services Center for the Research of Unit Records could not 
verify the veteran's presence where the alleged stressors had 
occurred.

The RO proposed to severe service connection for PTSD in 
October 1999.  The veteran was informed of the proposal by 
letter in December 1999, and he did not respond within 60 
days of notification.  Service connection was severed by the 
RO by a rating decision in March 2000, and the veteran was 
informed of the decision.

In light of these developments, the Board must deny the 
benefit sought on appeal.  According to 38 C.F.R. 
§ 3.400(o)(1), "[a] retroactive increase or additional 
benefit will not be awarded after basic entitlement has been 
terminated, such as by severance of service connection."  
The claim presently before the Board must be denied on the 
basis of this provision.  In other words, because service 
connection for the underlying claim has been terminated, the 
claim for an increased rating lacks legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to an evaluation in excess of 30 
percent for PTSD is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

